Case: 3:19-CV-00242-jdp Document #: 9 Filed: 05/03/19 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

Case No. l9-cv-242
UNITED STATES OF AMERICA,

Plaintiff,

v.
ERIC T. ANDERSON,
LISA RICHARDSON,

MMJ LAKE PROPERTIES LLC, and
FORESIGHT BANK,

Defendants.

 

ORDER APPROVING STIPULATION BETWEEN THE UNITED STATES, MMJ LAKE
PROPERTIES LLC, AND FORESIGHT BANK AND ENTRY OF JUDGMENT

This matter comes before the Court upon the United States Motion for an Order
Approving Stipulation Between the United States, MMJ Lake Properties LLC (“MMJ”) and
Foresight Bank (“Foresight”, accordingly it is hereby ORDERED that the Stipulation, filed at
ECF No. g is hereby approved

Further, it is ORDERED that judgment is entered finding that MMJ and Foresight
consent to final judgment on the United States’ Complaint because there is nojust reason for
delay pursuant to Fed. R. Civ. P. 54(b), as follows: (a) the United States has valid and subsisting
federal tax liens that attached to the real property described in paragraph 20 of the Complaint
(E6847 836th Avenue, Colfax, Wisconsin, 54730; the “Property”) in conjunction with the federal

tax liabilities of defendant Eric Anderson for tax years 2003 and 2004; (b) the United States may

 

Case: 3:19-CV-OO242-jdp Document #: 9 Filed: 05/03/19 Page 2 of 2

enforce those federal tax liens against the Property; and (c) the Property may be sold pursuant to

the agreed order of priority reflected in this stipulation.

IT IS SO ORDERED:

'2'\7
Da ed his da of /{A:Z ,20
t ‘ :5~ y ‘9 W»d>. M»,w,._

 

TMonorable James D. Peterson

 

